DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 3 have been canceled.  Claims 1 and 4-11 are pending and under consideration.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/523,280, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘280 application fails to provide any written descrption of a anti-Globo H antibody or bispecific antibody thereof, comprising the heavy chain CDR sequences of SEQ ID NO:1-3 and light chain  CDR sequences of SEQ ID NO:4-6, wherein X’ is F, Y or W and Z is C, G, S or T required in claim 8.  Accordingly, claim 1 on which instant claim 8 ultimately dependns, and dependent claims of claim 1, are not given benefit to the earlier effective filing date of the ‘280 application but will be considered to have the filing date of 6/28/2018. 


The rejection of claims 1 and 4-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments specifying that the T cell targeting domain is a scFv or Fab and applicant’s arguments regarding the structure of the fusion of the T cell targeting domain to CH3 in a variety of configurations of the anti-GloboH antibody portion of the bispecific antibody. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1, 5-7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Xiao et al (WO2018/054353) in view of Brinkmann and Kontermann (MABS, ePub Jan 10, 2017, Vol. 9, pp. 182-212), the abstract of Wermke et al (J Clin Oncol. 2017 May 20;35(15 Suppl)), Hart et al (Nature Reviews Clinical Oncology, 2015, Vol. 12, pp. 541-552) and Bernette et al (U.S. 20160229924) and O’Keefe et al (US2004/0151721) is maintained for reasons of record.
Claim 1 is drawn to s bispecific GloboH antibody comprising an anti-GloboH antibody and a T cell targeting domain that binds specifically to CD3 fused to the CH3 domain of a heavy chain of the anti-GloboH antibody, wherein the anti-GloboH antibody comprises mutations at an effector binding site such that the bispecific anti-GloboH antibody has a diminished effector function, and wherein the T cell targeting domain is a ScFv or a Fab.  Claim 5 requires mutations of L235A and G237A at the effector site in the bispecific antibody of claim 1.  Claim 6 requires that the bispecific antibody of claim 1 comprises a knob structure in a CH3 domain of the first heavy chain and a hole structure in a CH3 domain of a second heavy chain.  Claim 7 requires that the knob structure is formed by S354C and T366W mutations, and the hole structure is formed by Y349C, T366S, L368A and Y407V mutations of the bispecific antibody of claim 6.  Claim 9 is drawn to a pharmaceutical composition for treating cancer associated with the overexpression of GloboH comprising an effective amount of the bispecific anti-GloboH antibody according to claim 1.  Claim 10 requires that the pharmaceutical composition of claim 9 which is for treating a cancer of epithelial origin.  Claim 11 specifies that the cancer of epithelial origin is breast, colon, endometrial, gastric, pancreatic, lung or prostate cancer.
Xiao et al teach an anti-GloboH antibody which is a bispecific antibody.  Xiao et al teach that in some embodiments the bispecific antibody can be used to localize a cytotoxic agent to cells which express Globo H (page 23, paragraph [0113]).  Xiao et al teach that knob-in-hole engineering can be used to make the bispecific antibodies (page 23, paragraph [0114]). Xiao et al teach a method of treating cancer in a subject comprising administering to said subject a therapeutically effective amount of an anti-GloboH antibody or a pharmaceutical formulation thereof, wherein the cancer is a GloboH positive ovarian, breast, pancreatic, prostate, colorectal or lung cancer (page 4, paragraph [0019]) which meet the same limitations of claims 9-11.
Xiao et al do not teach that the cytotoxic agent localized to cells which express GloboH is a T cell recruited by the bispecific antibody, the specific mutation which form the knob and hole structure nor the fusion of an anti-CD3 scFv or Fab to the CH3 region of the GloboH antibody.
Brinkmann and Kontermann teach that knobs into holes technology has been widely adopted and forms a versatile basis of producing bispecific IgG molecules and derivatives thereof including bispecific CH3 fusion proteins (page 190, first column, lines 6-10).  Brinkmann and Kontermann teach an example of bispecific antibodies made with knob and hole technology is T cell retargeting bispecific antibodies (page 190, first column, lines 10-11).  Brinkmann and Kontermann teach that in order to avoid  systemic activation of T cells through bidentate binding to CD3, molecules exhibiting only monovalent binding to CD3 were designed (page 190, first column, lines 11-13).  Brinkmann and Kontermann teach that the CD3 binding moiety can be fused to the knob or hole containing chain (page 190, second column, lines 3-5). Brinkmann and Kontermann teach CH3 fusion proteins as particular constructs used in making bispecific antibodies (page 184, Figure 2, box 9) which meets the same limitation in claim 1 for a bispecific antibody formed by a fusion to a CH3 domain. Brinkmann and Kontermann teach an example of a bispecific antibody having a knob structure formed by the mutations of S354C and T366W, and a hole structure formed by the mutations of Y349C, T366S, L368A, and Y407V resulted in highly preferential pairing of the chain comprising the knob with the chain comprising the hole (page 189, second column, lines 25-27).  These mutations for forming the knob and hole structure meets the limitations of claim 7.
The abstract of Wermke et al teaches a bispecific antibody based on a BEAT® platform construct which is designed to recruit cytotoxic T cells to Her2 positive cancer cells.  The abstract teaches that the T cells are activated by the CD3-specific domain of the antibody. The abstract teaches that Her2 positive tumor cells are killed by re-directed lysis (page 2/5).
Hart et al teach that among all breast cancers, ER+ and HER negative tumors account for the largest proportion of breast cancers, approximately 65-70% (page 541, lines 4-7 under “Introduction”).
It would have been prima facie obvious at the time of the effective filing date to make a knob in hole construct formed by the mutations of S354C and T366W, and a hole structure formed by the mutations of Y349C, T366S, L368A, and Y407V wherein a monovalent anti-CD3 scFv was fused to the CH3 region of an anti-GloboH antibody, and to provide the resulting construct in a pharmaceutical composition.  One of skill in the art would have been motivated to do so by the teachings of Brinkmann and Kontermann on the  widely adopted knobs and holes technology for producing bispecific IgG molecules and derivatives thereof including bispecific CH3 fusion proteins and T cell retargeting bispecific antibodies comprising CD3 binding moieties exhibiting only monovalent binding to CD3, and the superior pairing of the asymmetric bispecific antibody by utilizing mutations of S354C and T366W in the knob structure, he mutations of Y349C, T366S, L368A, and Y407V in the hole structure; the teachings of the abstract of  Wermke et al on patients with Her-2 positive cancers treated with the bispecific anti-Her2 X anti-CD3ε which results in lysis of Her2 positive tumor cells by re-directed T cells.  One of skill in the art would understand that targeting GloboH for re-directed lysis by T cells as opposed to Her2 would be applicable to patients who were Her2 negative, wherein said patients represented the largest number of breast cancer patients according to the teachings of Hart et al.  One of skill in the art would be motivated to use the knob in hole technology because Brinkmann and Kontermann teach that this technology has been widely adopted for the production of bi-specific antibodies, including CH3 fusions.  One of skill in the art would be motivated to use a Fab or scFv for the anti-CD3 portion of the bispecific because Brinkmann and Kontermann teach that bivalent binding to CD3, as opposed to monovalent binding to CD3, causes systemic activation of T cells.  One of skill in the art would understand that this systemic activation can result in side effects and a reduction in the tolerated dose of the bispecific antibody, and is therefore to be avoided.
Regarding the requirement for the anti-GloboH antibody to have a diminished effector function, and mutations at effector binding sites of L234A and G237A, Bernette et al teach heterodimeric antibodies that bind both CD3 and tumor antigens, including a fusion of an anti-CD3scFv to the terminus of an anti-tumor antigen antibody (Figure 1A (mAb-scFv).  Bernette et al teach that for some therapeutic applications it is desirable to reduce or remove the normal binding of the Fc domain to one or more or all of the Fcγ receptors to avoid additional mechanisms of action (page 16, lines 3-7 in paragraph [0284]).  Bernette et al teach that in applications where the bispecific antibodies bind CD3 monovalently it is generally desirable to ablate Fc            
                γ
            
         RIIIa binding to significantly reduce ADCC activity (page 16, lines 7-10).
O’Keefe et al teach that mutations at L235A and G237A inhibit the binding of the constant region to human Fc receptor and inhibit the initiation of ADCC (paragraph [0304]).
Thus, it would have been prima facie obvious at the time of the effective filing date to prepare the bispecific antibody rendered obvious by the combined teachings of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al and Hart et al to have the L235A and G237A mutations.  One of skill in the art would have been motivated to do so because Bernette et al teach that it is desirable to reduce or remove the normal binding of the Fc domain to one or more or all of the Fcγ receptors to avoid additional mechanisms of action and because O’Keefe et al teach that mutations at L235A and G237A inhibit the binding of the constant region to human Fc receptor and inhibit the initiation of ADCC.  One of skill in the art would understand that ADCC is “an additional mechanism of action” which is no necessary because the abstract of Wermke et al teaches that the mechanism of action of the bispecific antibody comprising the anti-CD3 is direct tumor cell lysis by T cells recruited to the tumor cells expressing the target tumor antigen, wherein the recruited T cells are activated by the T cell binding moiety of the bispecific antibody.

The rejection of claims 1, 4, 6, 7 and 9-11 under 35 U.S.C. 103 as being unpatentable over Xiao et al (WO2018/054353) in view of Brinkmann and Kontermann (MABS, ePub Jan 10, 2017, Vol. 9, pp. 182-212), the abstract of Wermke et al (J Clin Oncol. 2017 May 20;35(15 Suppl)), Hart et al (Nature Reviews Clinical Oncology, 2015, Vol. 12, pp. 541-552), Bernette et al (U.S. 20160229924) and Leoh et al (Molecular Immunology, 2015, Vol. 67, pp. 407-415) is maintained for reasons of record.
Claim 4 requires that the bispecific antibody of claim 1  comprises L234A and L235 at the effector binding site.
Xiao et al teach an anti-GloboH antibody which is a bispecific antibody.  Xiao et al teach that in some embodiments the bispecific antibody can be used to localize a cytotoxic agent to cells which express Globo H (page 23, paragraph [0113]).  Xiao et al teach that knob-in-hole engineering can be used to make the bispecific antibodies (page 23, paragraph [0114]). Xiao et al teach a method of treating cancer in a subject comprising administering to said subject a therapeutically effective amount of an anti-GloboH antibody or a pharmaceutical formulation thereof, wherein the cancer is a GloboH positive ovarian, breast, pancreatic, prostate, colorectal or lung cancer (page 4, paragraph [0019]) which meet the same limitations of claims 9-11.
Xiao et al do not teach that the cytotoxic agent localized to cells which express GloboH is a T cell recruited by the bispecific antibody, the specific mutation which form the knob and hole structure nor the fusion of an anti-CD3 scFv or Fab to the CH3 region of the GloboH antibody.
Brinkmann and Kontermann teach that knobs into holes technology has been widely adopted and forms a versatile basis of producing bispecific IgG molecules and derivatives thereof including bispecific CH3 fusion proteins (page 190, first column, lines 6-10).  Brinkmann and Kontermann teach an example of bispecific antibodies made with knob and hole technology is T cell retargeting bispecific antibodies (page 190, first column, lines 10-11).  Brinkmann and Kontermann teach that in order to avoid  systemic activation of T cells through bidentate binding to CD3, molecules exhibiting only monovalent binding to CD3 were designed (page 190, first column, lines 11-13).  Brinkmann and Kontermann teach that the CD3 binding moiety can be fused to the knob or hole containing chain (page 190, second column, lines 3-5). Brinkmann and Kontermann teach CH3 fusion proteins as particular constructs used in making bispecific antibodies (page 184, Figure 2, box 9) which meets the same limitation in claim 1 for a bispecific antibody formed by a fusion to a CH3 domain. Brinkmann and Kontermann teach an example of a bispecific antibody having a knob structure formed by the mutations of S354C and T366W, and a hole structure formed by the mutations of Y349C, T366S, L368A, and Y407V resulted in highly preferential pairing of the chain comprising the knob with the chain comprising the hole (page 189, second column, lines 25-27).  These mutations for forming the knob and hole structure meets the limitations of claim 7.
The abstract of Wermke et al teaches a bispecific antibody based on a BEAT® platform construct which is designed to recruit cytotoxic T cells to Her2 positive cancer cells.  The abstract teaches that the T cells are activated by the CD3-specific domain of the antibody. The abstract teaches that Her2 positive tumor cells are killed by re-directed lysis (page 2/5).
Hart et al teach that among all breast cancers, ER+ and HER negative tumors account for the largest proportion of breast cancers, approximately 65-70% (page 541, lines 4-7 under “Introduction”).
It would have been prima facie obvious at the time of the effective filing date to make a knob in hole construct formed by the mutations of S354C and T366W, and a hole structure formed by the mutations of Y349C, T366S, L368A, and Y407V wherein a monovalent anti-CD3 scFv was fused to the CH3 region of an anti-GloboH antibody, and to provide the resulting construct in a pharmaceutical composition.  One of skill in the art would have been motivated to do so by the teachings of Brinkmann and Kontermann on the  widely adopted knobs and holes technology for producing bispecific IgG molecules and derivatives thereof including bispecific CH3 fusion proteins and T cell retargeting bispecific antibodies comprising CD3 binding moieties exhibiting only monovalent binding to CD3, and the superior pairing of the asymmetric bispecific antibody by utilizing mutations of S354C and T366W in the knob structure, he mutations of Y349C, T366S, L368A, and Y407V in the hole structure; the teachings of the abstract of  Wermke et al on patients with Her-2 positive cancers treated with the bispecific anti-Her2 X anti-CD3ε which results in lysis of Her2 positive tumor cells by re-directed T cells.  One of skill in the art would understand that targeting GloboH for re-directed lysis by T cells as opposed to Her2 would be applicable to patients who were Her2 negative, wherein said patients represented the largest number of breast cancer patients according to the teachings of Hart et al.  One of skill in the art would be motivated to use the knob in hole technology because Brinkmann and Kontermann teach that this technology has been widely adopted for the production of bi-specific antibodies, including CH3 fusions.  One of skill in the art would be motivated to use a Fab or scFv for the anti-CD3 portion of the bispecific because Brinkmann and Kontermann teach that bivalent binding to CD3, as opposed to monovalent binding to CD3, causes systemic activation of T cells.  One of skill in the art would understand that this systemic activation can result in side effects and a reduction in the tolerated dose of the bispecific antibody, and is therefore to be avoided.
Regarding the requirement for the anti-GloboH antibody to have a diminished effector function, and mutations at effector binding sites of L234A and L235A, Bernette et al teach heterodimeric antibodies that bind both CD3 and tumor antigens, including a fusion of an anti-CD3scFv to the terminus of an anti-tumor antigen antibody (Figure 1A (mAb-scFv).  Bernette et al teach that for some therapeutic applications it is desirable to reduce or remove the normal binding of the Fc domain to one or more or all of the Fcγ receptors to avoid additional mechanisms of action (page 16, lines 3-7 in paragraph [0284]).  Bernette et al teach that in applications where the bispecific antibodies bind CD3 monovalently it is generally desirable to ablate Fc            
                γ
            
         RIIIa binding to significantly reduce ADCC activity (page 16, lines 7-10).
Leoh et al teach that the mutations of L234A and L235A reduce ADCC (page 411, lines 17-19).
Thus, it would have been prima facie obvious at the time of the effective filing date to prepare the bispecific antibody rendered obvious by the combined teachings of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al and Hart et al to have the L234A and L235A mutations.  One of skill in the art would have been motivated to do so because Bernette et al teach that it is desirable to reduce or remove the normal binding of the Fc domain to one or more or all of the Fcγ receptors to avoid additional mechanisms of action and because Leoh et al teach that the L234A L235A mutant pair reduces ADCC.  One of skill in the art would understand that ADCC is “an additional mechanisms of action” which is no necessary because the abstract of Wermke et al teaches that the mechanism of action of the bispecific antibody comprising the anti-CD3 is direct tumor cell lysis by T cells recruited to the tumor cells expressing the target tumor antigen, wherein the recruited T cells are activated by the T cell binding moiety of the bispecific antibody.

Applicant argues that because as antibody as recited in claim 1 did not actually exist in the prior art, the unexpected properties associated with said antibody cannot reasonably be expected from the prior art.  Applicant argues that it was an unexpected finding that antibodies of the invention can activate T cells to produce specific T cell cytotoxicity in a target cell dependent manner, because  the antibody contains an anti-CD3 moiety which is responsible for specific  T cell activation and it was not expected that the T cells would not be activated until after the tumor cell is engaged by the anti-GloboH antibody.  This has been considered but not found persuasive.  Brinkman and Kontermann teach IgG(kih)-scFab (Figure 2, Box 8) which has the same structure as that of the bispecific antibody of the invention (Figure 1), wherein the scFab is an anti-CD3 scFab and the IgG is the anti-GloboH.  Brishwein et al (Journal of Immunotherapy, 2007, Vol. 30, pp. 798-807) teach that bispecific single chain constructs of the BiTE class exhibit strict target cell dependent activation of  T cells (title).  Brishwein et al teach that T cell activation by monomeric forms of MT110 and MT103 is highly conditional in that it is strictly dependent on the presence of cells expressing the proper target antigen (page 798, lines 20-23 of “Summary”).  It is noted that MT103 BiTE is a single chain scFv CD19 X scFv CD3 (Dreier et al, International Journal of Cancer, 2002, Vol. 100, pp. 690-697 and Spiess et al, Molecular Immunology, 2015, Vol. 67, pp. 95-106, see Figure 1, BsAb Fragments “BiTE”).  The IgG(kih)-scFab format comprising IgG of an anti-GloboH antibody and an scFab of an anti-CD3 antibody (Figure 1 of the instant specification) would also be expected to exhibit T cell activation which was contingent on binding to the target cell because the anti-GloboH is divalent rather than monovalent as in the BiTe single chain scFv.  One of skill in the art would understand that the divalent portion of the bispecific antibody would be endowed with greater avidity for binding the target GloboH antigen which translates into markedly increased affinity and target residence time relative to a monovalent antibody (Vauquelin and Charlto, British Journal of Pharmacology, 2012, Vol. 168, pp. 1771-1785, see page  1771, first paragraph under “Introduction”).  Thus, it would be expected that the IgG(kih)-scFab format comprising an  IgG of an anti-GloboH antibody and an scFab of an anti-CD3 antibody would exhibit the property of conditional activation of T cells by the scFab being dependent on the presence of cells expressing GloboH because single chain monovalent  antibodies comprising scFv for a target tumor cell and an scFv for anti-CD3 on T cells exhibits this conditional property.  
Applicant’s arguments on page 7 regarding Figure 23 are unpersuasive, for the reasons set forth above, and further because the example of Figure 23 represents data from the antibody format of Figure 1, wherein  the bispecific antibody is divalent for anti-GloboH, in contrast to the claims  which are not limited to the bispecific antibody being divalent for anti-GloboH and asymmetric for anti-CD3 having only one scFv or Fab attached to a single IgG heavy chain.  

Claims 1, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al and O’Keefe et al as applied to claims 1, 5-7 and 9-11  above, and further in view of Wu et al (U.S. 10,781,265, priority to 62/510,742) and Stamova et al (Antibodies, 2012, Vol. 1, pp. 172-198).
The applied reference, Wu et al, has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The combined teachings of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al and O’Keefe et al render obvious claims 1, 5-7 and 9-11 for the reasons set forth above.  None of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al or O’Keefe et al teach the specific limitations of claim 8 as regards the CDR sequences of the required anti-GloboH antibody.
Wu et al teach an anti-GloboH antibody (claim 1) having the required CDR sequences of instant claim 8.  Wu et al teach that the CDR sequences apply to a humanized anti-GloboH antibody, or an scFv or Fab fragment thereof (abstract).  Wu et al teach that the humanized anti-GloboH antibody can be used to treat various epithelial cancers, including breast, colon, ovarian, pancreatic, lung, liver, and prostate cancers.
Stamova et al teach reduced efficacy of murine antibody fragments used in bispecific antibodies due to  the induction of human anti-mouse responses against the murine bispecific antibodies (page 176, lines 1-3).  
It would have been prima facie obvious prior to the effective filing date to use the anti-GloboH antibody of Wu et al in the bispecific anti-GloboH antibody and pharmaceutical composition rendered obvious by the combined teachings of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al and O’Keefe et al.  One of skill in the art would have been motivated to do so because Wu et al teach that the humanized anti-GloboH antibody can be used to treat various epithelial cancers, including breast, colon, ovarian, pancreatic, lung, liver, and prostate cancers, and the teachings of Stamova et al regarding reduced efficacy of murine bispecific antibodies due to the HAMA response.  One of skill in the art would understand that a humanized antibody is less immunogenic in humans than a non-humanized antibody and thus does not result in as high an immune response against the bispecific antibody itself when administered to a human patient. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claim 1, 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al and Leoh et al  as applied to claims 1, 4, 6, 7 and 9-11 above, and further in view of Wu et al (U.S. 10,781,265, priority to 62/510,742) and Stamova et al (Antibodies, 2012, Vol. 1, pp. 172-198).
The applied reference, Wu et al, has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The combined teachings of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al and Leoh et al render obvious claims 1, 4, 6, 7 and 9-11  for the reasons set forth above.  None of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al or Leoh et al teach the specific limitations of claim 8 as regards the CDR sequences of the required anti-GloboH antibody.
Wu et al teach an anti-GloboH antibody (claim 1) having the required CDR sequences of instant claim 8.  Wu et al teach that the CDR sequences apply to a humanized anti-GloboH antibody, or an scFv or Fab fragment thereof (abstract).  Wu et al teach that the humanized anti-GloboH antibody can be used to treat various epithelial cancers, including breast, colon, ovarian, pancreatic, lung, liver, and prostate cancers.
Stamova et al teach reduced efficacy of murine antibody fragments used in bispecific antibodies due to  the induction of human anti-mouse responses against the murine bispecific antibodies (page 176, lines 1-3).  
It would have been prima facie obvious prior to the effective filing date to use the anti-GloboH antibody of Wu et al in the bispecific anti-GloboH antibody and pharmaceutical composition  rendered obvious by the combined teachings of Xiao et al, Brinkmann and Kontermann, the abstract of Wermke et al, Hart et al, Bernette et al and Leoh et al.  One of skill in the art would have been motivated to do so because Wu et al teach that the humanized anti-GloboH antibody can be used to treat various epithelial cancers, including breast, colon, ovarian, pancreatic, lung, liver, and prostate cancers, and the teachings of Stamova et al regarding reduced efficacy of murine bispecific antibodies due to the HAMA response.  One of skill in the art would understand that a humanized antibody is less immunogenic in humans than a non-humanized antibody and thus does not result in as high an immune response against the bispecific antibody itself when administered to a human patient. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The provisional rejection of claims 1, 4-7 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-12 of copending Application No. 16/016,414 in view of Xiao et al (WO2018/054353), Brinkmann and Kontermann (MABS, ePub Jan 10, 2017, Vol. 9, pp. 182-212), and Hart et al (Nature Reviews Clinical Oncology, 2015, Vol. 12, pp. 541-552) is withdrawn in light of applicant’s Terminal Disclaimer.

All other rejections and/or objections as set forth in the prior Office action are withdrawn in light of applicant’s amendment and arguments.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643